Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application is in condition for allowance except for the presence of claims 15-22 directed to a system non-elected without traverse.  Accordingly, claims 15-22 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Declarant’s and Applicant’s arguments regarding the rejection of the claims over O’Flaherty in view of Mets and Krajete have been considered. In the Declaration filed 10/28/201, Declarant asserts that O’Flaherty is directed to the anaerobic digestion of organic molecules derived  from complex organic agricultural residues with mixed cultures to produce carbon dioxide and methane from the process (section 7). Krajete is a patent for the production of methane from hydrogen and carbon dioxide where Krajete describes limited fermentation conditions  which  require additional of trace elements (section 8). Declarant and Applicant’s argument are  persuasive in that it would not be obvious to feed the culture medium of O’Flaherty with a medium containing biogas in order to increase the production rate of the method because the methods are directed to different substrates (gaseous compared to agricultural) which would lead to a hybrid set-up that is neither contemplated nor suggested by the prior art. Further, as noted by Declarant, Krajete is not teaching that feeding with hydrogen and carbon dioxide increases methane production but instead teaches that when feeding hydrogen with . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653